Citation Nr: 1044531	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-37 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to March 1973 
and from April 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2010, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge and a transcript of that 
hearing is of record.

During the current claim process, the issue for consideration was 
developed and adjudicated by the RO as entitlement to service 
connection for bipolar disorder.  Historically, the Veteran filed 
a service connection claim for a nervous disorder in 1980.  A 
January 1981 rating decision denied service connection for a 
nervous disorder and alcoholism.  The RO found that the Veteran's 
pre-existing psychoneurotic condition was not aggravated by the 
Veteran's active service in 1978.  A February 18, 1981 letter 
notified the Veteran of this decision and included information 
regarding his appeal rights.  After a February 1981 VA 
examination, an April 1981 rating decision confirmed the previous 
denial.  A December 1986 rating decision confirmed and continued 
the previous denial, finding new evidence was submitted, but it 
was not material.  Thereafter, a February 1995 determination 
letter denied a service connection claim for psychosis; again, 
finding the evidence submitted was new, but not material.  In 
February 2005, VA received a statement from the Veteran that he 
wanted to "reopen [his] claim for service connected disability 
for my bipolar disorder."  The Veteran stated that his military 
service worsened this condition.  

After reviewing the entire record, the Board finds that evidence 
presented tends to substantiate an element of a previously 
adjudicated matter - service connection for a nervous condition.  
See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (concluding 
that "in determining whether new and material evidence is 
required, the focus of the Board's analysis must be on whether 
the evidence presented truly amounts to a new claim 'based upon 
distinctly diagnosed diseases or injuries', or whether it is 
evidence tending to substantiate an element of a previously 
adjudicated matter" (citation omitted)).  In light of the 
foregoing, the Board finds that the issue should be 
recharacterized as listed on the title page.


The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) based on personal 
assault has been raised by the record.  At the February 
2010 Travel Board hearing, the Veteran testified that 
during the first week of boot camp at Fort Dix he was 
given a pass and went to "town" with 2 men and that these 
2 men got him drunk and raped him.  (See Transcript "Tr." 
at 4.)  While this issue has been raised by the record, it 
has not been developed and/or adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  The 
Board finds that further development regarding VA's duty to 
notify and assist under the VCAA is required in the present case.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) issued a decision 
that established significant new requirements with respect to the 
content of the VCAA notice for reopening claims.  According to 
the Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision and 
respond by providing the appellant with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be considered 
"new and material," the Court indicated that "material" evidence 
would include (1) evidence on an element where the claimant 
initially failed to submit any competent evidence; (2) evidence 
on an element where the previously submitted evidence was found 
to be insufficient;  
(3) evidence on an element where the appellant did not have to 
submit evidence until a decision of the Secretary determined that 
an evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  "New" 
evidence would be considered new only if it had not been 
submitted previously to VA and was neither "cumulative nor 
redundant" of evidence already in the record.

A review of the claims file reveals that, in light of the Kent 
decision, an April 2005 VCAA notification letter sent to the 
Veteran is insufficient.  The April 2005 letter noted that the 
Veteran's nonservice-connected pension claim had previously been 
denied, but it did not indicate the same regarding the service 
connection claim for an acquired psychiatric disability.  In 
particular, the Veteran was not apprised of the basis for the 
prior final denial of the claim, and the letter did not describe 
what evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  As such, the Board finds a 
remand is required so the Veteran can be sent adequate notice in 
the context of a claim to reopen.

Also, during the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010) have been interpreted to apply to all aspects of claims, 
to include the element of assignment of an effective date in the 
event of award of the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the record does not 
reflect that the appellant was provided notice in accordance with 
Dingess/Hartman, the Board finds that corrective notice should be 
sent to the appellant to so comply.

With regard to the duty to assist, at the February 2010 Travel 
Board hearing, the Veteran testified that he is receiving Social 
Security Administration (SSA) disability benefits.  (See Tr. at 
6.)  The Veteran indicated that the SSA found him totally and 
permanently disabled due to mental health problems.  (Id. at 7.)  
The record also contains a July 2005 letter from the SSA that 
reflects the Veteran is receiving benefits from that federal 
agency.  See also August 2005 SSA Inquiry printout.  Where VA has 
actual notice that an appellant is receiving disability benefits 
from the SSA, the duty to assist requires VA to obtain a copy of 
the decision and the supporting medical records upon which the 
award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  VA needs to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency, to 
include the SSA.  38 C.F.R. § 3.159(c)(2) (2010).  As long as a 
reasonable possibility exists that these SSA records are relevant 
to the Veteran's claim, VA is required to assist the Veteran in 
obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 
1317, 1323 (Fed. Cir. 2010).  "Relevant records for the purpose 
of § 5103A are those that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim."  Id. at 1321.  A 
review of the record reveals that VA has not attempted to obtain 
these federal records of which VA is on notice.  As the Veteran 
testified at the February 2010 Travel Board hearing that he is in 
receipt of SSA benefits for a mental disorder, the Board finds 
that a remand is required to obtain the relevant outstanding SSA 
records.

A remand is also necessary to obtain missing records.  As the 
record does not contain any VA treatment records dated after 
2005, the Board finds that any current VA treatment records 
should be associated with the claims file.  In this regard, it is 
noted that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that when the Veteran filed a service 
connection claim with VA in 1980 for a nervous disorder he 
indicated that in 1979 he was treated at Jacobi Hospital in 
Bronx, New York three times for the condition.  The record 
reflects that VA sent a letter to Jacobi Hospital in January 
1981.  The hospital, however, did not respond.  As this claim 
must be remanded, the Board finds that reasonable efforts to 
obtain these relevant records in accordance with 38 C.F.R. 
§ 3.159(c)(1) (2010) should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter for the 
matter of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
bipolar disorder, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2010), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

This notice letter must apprise the Veteran 
of what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for an acquired psychiatric disability, to 
include bipolar disorder, that were found 
insufficient in the previous final denial 
on the merits.

The notice letter must also apprise the 
Veteran of what the evidence must show to 
support a claim for service connection and 
the division of responsibility between him 
and VA in obtaining the evidence.  The 
letter must also include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court in 
Dingess/Hartman.

2.  Request that the Veteran supply the 
complete names, addresses, and dates of 
treatment of all medical care providers who 
have treated him mentally or physically 
regarding his claimed psychiatric disorder 
since his discharge from service.  The 
Veteran should be specifically asked to 
provide the complete names, addresses, and 
dates of treatment at the Jacobi Hospital 
in Bronx, New York.  After securing any 
necessary authorization or medical 
releases, request and associate with the 
claims file the Veteran's treatment reports 
from all sources identified (whose records 
have not previously been secured).  If no 
records are available, the claims folder 
must indicate this fact via a memorandum to 
the file and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e) 
(2010).

3.  Obtain all of the Veteran's VA 
psychiatric treatment records and progress 
reports from 2005 to the present.  If no 
records are available, the claims folder 
must indicate this fact via a memorandum to 
the file and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

4.  Contact the Social Security 
Administration and obtain a copy of any 
records concerning the Veteran's benefits 
with that administration, including any 
medical records used to make the decision 
to award the benefits.  If the search for 
these records yields negative results, this 
fact should be clearly noted in the claims 
folder via a memorandum to the file.  If 
the records are unobtainable, the claims 
folder must indicate this fact and the 
Veteran should be notified in accordance 
with 38 C.F.R. § 3.159(e).

5.  Thereafter, readjudicate the issue on 
appeal, considering all evidence of record.  
If the benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

